DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
Page 8, line 9 “immunostimuolatory” spelling should be corrected to “immunostimulatory”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter (10% allowable variance in SEQ ID NO: 2) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time that the application was filed. 
MPEP 2163.02 provides guidance on determining compliance with the written description
requirement and states: The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance
with the written description requirement is, "does the description clearly allow persons of ordinary skill
in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10
USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19
USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must
convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was
in possession of the invention, and that the invention, in that context, is whatever is now claimed. The
test for sufficiency of support in a parent application is whether the disclosure of the application relied
upon "reasonably conveys to the artisan that the inventor had possession at that time of the later
claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177,
179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
	Claim 14 is drawn to a CAR comprising a nucleic acid sequence at least 90% identical to SEQ ID NO: 2. Claim 14, which is dependent on claim 10, requires a structure-function relationship between the polypeptide encoded by the nucleic acid of SEQ ID NO: 2 (and its 10% variance) and the treatment of cancer.  However, the disclosure does not support 10% allowable variance in the nucleic acid sequence for the use recited and, therefore, does not meet the written description requirement.
(and the DNA sequence encoding it), and still obtain a functional molecule with a desirable characteristic (e.g. tumoricidal and/or immunostimulatory effects)” (page 7, lines 17-22). The instant application further states “that various changes may be made in the polypeptide sequences of the disclosure, or corresponding DNA sequences which encode said polypeptides without appreciable loss of their biological activity. Said tumoricidal activity and immunostimulatory activity can be assessed by various techniques well-known in the art” (page 8, lines 6-10). 
The instant disclosure, however, does not indicate at which locations in the nucleic acid sequence of SEQ ID NO: 2 variation(s) can be made such that the polypeptide that it encodes can still function as a treatment for cancer, nor are such variations demonstrated in the examples provided. While the instant disclosure does state that “amino acids other than those indicated as conserved may differ in a protein” (page 7, lines 27-28), it is unclear based on the disclosure which nucleotides of SEQ ID NO: 2 must be conserved in order to encode a protein that can be used for cancer treatment.
	Furthermore, there is no guidance in the prior art as to how one of ordinary skill in the art could modify the nucleotide with 10% variation while ensuring that the polypeptide that it encodes maintains functionality and can be used to treat cancer as claimed in the instant invention. For example, Ramos C.A., et al., (2016) CAR-T Cell Therapy for Lymphoma Annu. Rev. Med. 67; 165-183 teaches the basic design of CARs and the use of CAR T cell therapy in the treatment of lymphomas (abstract). Ramos teaches that the effectiveness of the CAR depends on numerous things including the affinity of the CAR itself (page 167, paragraph 2, Design of CAR Ectodomains), as well as the components of the ectodomain such as the presence of a flexible linker and the type of elements connecting the ecto- to the endodomain (hinge and transmembrane regions). Ramos teaches that “hinge and transmembrane regions can affect CAR-T cell function profoundly by modifying the length and flexibility of the resulting 
	Overall, it is not evident that applicant was in possession of nucleotide sequences at least 90% identical to SEQ ID NO: 2 which were known to encode a polypeptide for use in cancer treatment at the time that the instant application was filed. Therefore, the allowable variances of 10% (sequence at least 90% identical) were found not to meet the written description requirement of 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 is drawn to a vector comprising the CAR polypeptide according to claim 1. The vector of claim 6 is a nucleic acid product which is used to express the CAR polypeptide of claim 1. A nucleic acid vector cannot comprise polypeptides. Revision of claim 6 to state “a vector comprising a nucleic acid encoding the CAR polypeptide according to claim 1” is suggested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 6-12, and  15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/138846 A1 (Shanghai Sidansai Biotechnology Co., Ltd) 09 SEP 2016 (herein Shanghai).

Regarding claim 1, Shanghai teaches a chimeric antigen receptor (CAR) polypeptide (page 49, claim 1; page 4, lines 22-26) comprising:
An extracellular binding domain specific for at least one of programmed death ligand 1 (PDL1) and programmed death ligand 2 (PDL2) (page 26, lines 1-2 “CARs are molecules generally including an extracellular and an intracellular domain. The extracellular domain includes a target-specific binding element”;  page 1, lines 27-28, “the CAR is specific for a tumor antigen that is present on a cancer cell, and wherein the cancer cell expresses PD-L1”; page 27, lines 18-23, “PD-1 and its ligands PD-L1 and PD-L2 leads to T-cell exhaustion, inactivation, and apoptosis”; Figure 1).
A transmembrane domain (page 26, lines 8-11, “between the extracellular domain and the transmembrane domain of the CAR there may be incorporated a spacer domain”); and
A cytoplasmic signaling domain (page 26, lines 2-4, “The intracellular domain (e.g., cytoplasmic domain) includes a costimulatory signaling region and a zeta chain portion”).

Regarding claim 2, Shanghai teaches the CAR polypeptide of claim 1 as discussed above. 
Shanghai further teaches the extracellular domain is a programmed death receptor 1 (PD1) extracellular domain (page 26, lines 1-2, “CARs are molecules generally including an extracellular and an intracellular domain. The extracellular domain includes a target-specific binding element”; page 3, lines 22-24, “modified cell including a receptor polypeptide…the receptor polypeptide being at least one of a programmed cell death protein 1 (PD-1)…”). 

Regarding claim 3, Shanghai teaches the CAR polypeptide of claim 1 as discussed above.
Shanghai further teaches that the cytoplasmic signaling domain is a CD3ζ cytoplasmic domain (page 26, lines 2-4, “the intracellular domain (e.g., cytoplasmic domain) includes a costimulatory signaling region and a zeta chain portion”; page 29, line 4, “the CAR can include…CD3-zeta”). 

Regarding claim 6, Shanghai teaches the CAR polypeptide of claim 1 as discussed above. Shanghai further teaches a vector comprising the CAR polypeptide according to claim 1 (page 2, lines 23-24, “an expression vector comprising the nucleic acid sequences as described above”). 

Regarding claim 7, Shanghai teaches the CAR polypeptide of claim 1 as discussed above.
Shanghai further teaches a T lymphocyte genetically modified to express a CAR according to claim 1 (page 6, lines 19-22, “these T cells include a nucleic acid sequence that encodes CAR and genetically modified PD-1”).

Regarding claim 8, Shanghai teaches the CAR polypeptide of claim 1 as discussed above.
Shanghai further teaches a composition for adoptive cell therapy comprising T lymphocytes according to claim 7 and a pharmaceutically acceptable carrier (page 33, line 22-page 34, line 9, 

Regarding claim 9, Shanghai teaches the CAR polypeptide of claim 1 as discussed above.
Shanghai further teaches the addition of one or more chemotherapeutic or radiotherapeutic agents (page 36, lines 8-9, “the T cells of the present disclosure may be used in combination with chemotherapy, radiation”).

Regarding claim 10, Shanghai teaches a method of treating cancer in a subject in need thereof (page 31, lines 18-19, “various illnesses can be treated according to the present methods including cancer”), wherein cells of said cancer express PDL1 (page 1, lines 27-28, “the CAR is specific for a tumor antigen that is present on a cancer cell, and wherein the cancer cell expresses PD-L1”), comprising:
Administering to the subject a therapeutically effective amount of a composition (page 31, line 22-23, “administering to a human patient a pharmaceutical composition including an antitumor effective amount of a population of human T cells”) for adoptive cell transfer comprising T lymphocytes (page 31, line 23, “of human T cells”) genetically modified to express a CAR (page 4, lines 23-24, “the modified cell further includes a chimer antigen receptor (CAR)”) comprising:
An extracellular binding domain specific for at least one of programmed death ligand 1 (PDL1) and programmed death ligand 2 (PDL2) (page 26, lines 1-2 “CARs are molecules generally including an extracellular and an intracellular domain. The extracellular domain includes a target-specific binding element”;  page 1, lines 27-28, “the CAR is specific for a tumor antigen that is present on a cancer cell, and wherein the cancer cell expresses PD-L1”; page 27, lines 18-23, “PD-1 and its ligands PD-L1 and PD-L2 leads to T-cell exhaustion, inactivation, and apoptosis”).

A cytoplasmic signaling domain (page 26, lines 2-4, “The intracellular domain (e.g., cytoplasmic domain) includes a costimulatory signaling region and a zeta chain portion”).

Regarding claim 11, Shanghai teaches the method of claim 10 as discussed above.
Shanghai further teaches that the extracellular domain is a programmed death receptor 1 (PD1) extracellular domain (page 26, lines 1-2, “CARs are molecules generally including an extracellular and an intracellular domain. The extracellular domain includes a target-specific binding element”; page 3, lines 22-24, “modified cell including a receptor polypeptide…the receptor polypeptide being at least one of a programmed cell death protein 1 (PD-1)…”).

Regarding claim 12, Shanghai teaches the method of claim 10 as discussed above.
Shanghai further teaches that the cytoplasmic signaling domain is a CD3ζ cytoplasmic domain (page 26, lines 2-4, “the intracellular domain (e.g., cytoplasmic domain) includes a costimulatory signaling region and a zeta chain portion”; page 29, line 4, “the CAR can include…CD3-zeta”).

Regarding claim 15, Shanghai teaches the method of claim 10 as discussed above.
Shanghai further teaches that the cancer is from the group consisting of lymphoma (page 32, line 15), melanoma (page 33, line 9), myeloma (page 32, line 16), pancreatic cancer (page 33, line 2), breast cancer (page 33, line 2), and ovarian cancer (page 33, line 2). 

Regarding claim 16, Shanghai teaches the method of claim 10 as discussed above.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/138846 A1 (Shanghai Sidansai Biotechnology Co., Ltd) 09 SEP 2016 (herein Shanghai) as applied to claims 1 and 10 above, in view of US 2017/0218337 A1 (bluebird bio, Inc.) 3 AUG 2017 (herein bluebird).

Regarding claim 4, Shanghai teaches the CAR polypeptide of claim 1 as discussed above. Shanghai, however, fails to teach the further addition of a DNAX-activating protein 10 (Dap10) co-stimulatory domain.
Bluebird teaches improved T cell compositions and methods for manufacturing T cells (abstract). Bluebird teaches the T cells have a CAR receptor (page 1, [0018]) and a transmembrane domain derived from a polypeptide selected from the group consisting of PD-1 (page 1, [0019]). Bluebird further teaches that “CARs contemplated herein comprise one or more costimulatory signaling domains to enhance the efficacy and expansion of T cells expressing CAR receptors” (page 19, [0304]). Bluebird teaches DAP10 as a costimulatory molecule and states that “a CAR comprises one or more costimulatory signaling domain” (page 19, [0305]).
Shanghai and Bluebird are considered to be analogous to the claimed invention as they are in the same field of CAR T Cell compositions, particularly receptors. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included DAP10 as a costimulatory domain as taught by Bluebird on the CAR receptor taught by Shanghai. One of ordinary skill in the art would have been motivated to make this combination in order to use a known costimulatory domain to enhance the efficacy and expansion of T cells expressing CAR receptors (Bluebird, page 19, [0304]).

Regarding claim 13, Shanghai teaches the method of claim 10 as discussed above. Shanghai, however, fails to teach the further addition of a Dap10 co-stimulatory domain.
Bluebird teaches improved T cell compositions and methods for manufacturing T cells (abstract). Bluebird teaches the T cells have a CAR receptor (page 1, [0018]) and a transmembrane domain derived from a polypeptide selected from the group consisting of PD-1 (page 1, [0019]). Bluebird further teaches that “CARs contemplated herein comprise one or more costimulatory signaling domains to enhance the efficacy and expansion of T cells expressing CAR receptors” (page 19, [0304]). Bluebird teaches DAP10 as a costimulatory molecule and states that “a CAR comprises one or more costimulatory signaling domain” (page 19, [0305]).
Shanghai and Bluebird are considered to be analogous to the claimed invention as they are in the same field of CAR T Cell compositions, particularly receptors. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included DAP10 as a costimulatory domain as taught by Bluebird on the CAR receptor taught by Shanghai. One of ordinary skill in the art would have been motivated to make this combination in order to use a known costimulatory domain to enhance the efficacy and expansion of T cells expressing CAR receptors (Bluebird, page 19, [0304]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/138846 A1 (Shanghai Sidansai Biotechnology Co., Ltd) 09 SEP 2016 (herein Shanghai) as applied to claims 1 in view of CN106399255-A (Li H) 15 Feb 2017 (herein Li) and in further view of US 2017/0218337 A1 (bluebird bio, Inc.) 3 AUG 2017 (herein bluebird) and Yim, D., et al (2001) Molecular cloning and characterization of pig immunoreceptor DAP10 and NKG2D Immunogenetics 53; 243-249.

Li discloses a PD-1 chimeric antigen receptor (CAR)-T cell useful in a medicament for preventing and treating tumors (abstract). The CAR receptor disclosed by Li comprises a PD-1, CD8, 4-1BB, CD3 fusion protein of the following amino acid sequence (page 1, claim 7; page 5, SEQ ID NO: 6). The sections of the protein have been identified according to the sequences outlined by Li on page 5.

    PNG
    media_image1.png
    658
    1064
    media_image1.png
    Greyscale

Bluebird teaches improved T cell compositions and methods for manufacturing T cells (abstract). Bluebird teaches the T cells have a CAR receptor (page 1, [0018]) and a transmembrane domain derived from a polypeptide selected from the group consisting of PD-1 (page 1, [0019]). Bluebird further teaches that “CARs contemplated herein comprise one or more costimulatory signaling domains to enhance the efficacy and expansion of T cells expressing CAR receptors” (page 19, [0304]). Bluebird teaches costimulatory domains including molecules 4-1BB and DAP10 (page 10, [0304] and [0305]) and that these costimulatory domains are intracellular signaling domains (page 10, [0304]). Based on the 
Yim characterized DAP10 and provided amino acid sequence comparisons of DAP10 between pig, mouse, and humans (page 245, Figure 1). The amino acid sequence of DAP 10 as described by Yim is shown below. 

    PNG
    media_image2.png
    236
    740
    media_image2.png
    Greyscale
	By replacing the 4-1BB domain in the sequence disclosed by Li with the intracellular portion of the human DAP10 disclosed by Yim (enclosed in the box of the above image) as taught by Bluebird, the following sequence is created (with PD-1, CD8, DAP10, and CD3ζ sections identified).  

    PNG
    media_image3.png
    560
    1086
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    548
    748
    media_image4.png
    Greyscale

	Shanghai, Li, Bluebird, and Yim are considered to be analogous to the claimed invention as they are in the same field of CAR T Cell compositions, particularly receptors and costimulatory domains. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included the DAP10 intracellular sequence as a costimulatory domain in place of the 4-1BB as taught by Bluebird on the CAR receptor taught by Yim for use in the medicament taught by Shanghai. One of ordinary skill in the art would have been motivated to make this combination in order to use a known costimulatory domain to enhance the efficacy and expansion of T cells expressing CAR receptors (Bluebird, page 19, [0304]) while using a framework that is known in the art as a functional CAR receptor (Li, page 5 – page 6, sequence table).
Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure:
 Chong, E., et al (2017) PD-1 blockade modulates chimeric antigen receptor (CAR)–modified T cells: refueling the CAR Blood 129(8); 1039-1041.
Chong studied the use of PD-1 blocking antibodies in combination with CAR-modified T cells (page 1039, left column, paragraph 1) and teaches that the PD-1/PD-L1 pathway plays a potentially critical role in CAR-modified T-cell immunotherapy (page 1041, right column, paragraph 2). 

Dai, H., et al (2016) Chimeric Antigen Receptors Modified T-Cells for Cancer Therapy JNCI J Natl Cancer Inst 108(7); 1-14.
Dai provides a review of early studies, considers strategies to improve the therapeutic potential and safety, and discuss the challenges and future prospects for CAR T-cells in cancer therapy (abstract). Dai teaches CAR receptor structure (page 2, left column, paragraph 2) and teaches a CAR that delivers a dominant inhibitory signal such as PD-1 (Figure 1D description). Dai further teaches the inclusion of CD3ζ (page 2, left column, paragraph 2) as well as Dap10 (page 2, right column, paragraph 1).

Jin, C., et al (2016) Prospects to improve chimeric antigen receptor T-cell therapy for solid tumors Immunotherapy  8(12); 1355-1361.
Jin studied aspects of how to improve CAR T-cells for the treatment of solid tumors, primarily be decreasing their sensitivity to the harsh tumor microenvironment, by altering the immunosuppressive microenvironment inside tumors and by inducing bystander immunity 

Morgan, R.A. (2016) Commentary on “A chimeric switch-receptor targeting PD1 augments the efficacy of second-generation CAR T cells in advanced solid tumors” Transitional Cancer Research 5(4): S636-S639.
Morgan teaches the use of switch receptors which includes the production of a chimeric molecule that combines a ligand binding domain with an alternative signaling domain (page S636, right column, paragraph 2) and discusses the fusing of extracellular domains of PD-1 to the transmembrane and intracellular signaling domains of CD28 and demonstrated increased efficacy when combined with CAR T-cells (page S636, right column, paragraph 2). 

Suarez, E., et al (2016) Chimeric antigen receptor T cells secreting anti-PD-L1 antibodies more effectively regress renal cell carcinoma in a humanized mouse model Oncotarget 7(33); 34341-34355.
Suarez teaches the use of CAR T cells engineered to secrete human anti-programmed deth ligand 1 (PD-L1) antibodies at the tumor site (abstract).  Suarez also teaches the inclusion of intracellular signaling motif of CD3ζ that facilitates T cell activation following antigen binding. 

US 20170246279 A1 (Fred Hutchinson Cancer Research Center) 31 AUG 2017
US 20170246279 A1 teaches compositions and methods for boosting, augmenting or enhancing the efficacy of the adoptive cellular immunotherapy by using modified T cells expressing an antigen binding protein in conjunction with the modified cells (abstract). US 20170246279 A1 further teaches antigen-specific CAR T cells (page 7, [0056]) wherein the antigen is selected from 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREY L BUTTICE/Examiner, Art Unit 1647         
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647